Citation Nr: 0103641	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  94-01 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
September 1969 and from October 1975 to January 1978.  The 
record documents service in the Republic of Vietnam from July 
1968 to August 1969.

This appeal originates from a January 1993 decision by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the pendency of this appeal, 
the appellant relocated to Edgewater, Florida, and the St. 
Petersburg, Florida, RO assumed jurisdiction over the case.  
In January 1996, the Board of Veterans' Appeals (Board) 
determined that the appellant had submitted new and material 
evidence to reopen the claim for service connection for PTSD 
and the case was remanded for further development.  In 
December 1998 the case was again remanded for further 
development.

The appellant, in a written statement dated May 15, 1995, 
appeared to raise the issue of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for hearing loss.  Since this issue was previously 
denied by the RO in November 1993, and is not currently 
pending before the Board, it is referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims, as here, 
filed before the date of enactment of the Veterans Claims 
Assistance Act of 2000 and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

It appears that further development is also warranted based 
on information noted since the time of the last Board remand, 
including information recorded during the appellant's VA PTSD 
examination in January 2000.  First, it does not appear that 
the claims folder contains all the VA treatment records 
pertinent to the claim on appeal.  During the January 2000 
examination, it was noted that the appellant had been treated 
at that clinic, the Gainesville, Florida, VA Medical Center 
(MC), for the past three years (1997-2000) for PTSD.  A 
review of the evidence of record reveals that the most recent 
VA treatment records are dated in June 1996.  As VA records 
are considered to be constructively included within the 
record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Second, the January 2000 examination report noted that the 
appellant was receiving benefits from the Social Security 
Administration (SSA).  A copy of the favorable SSA decision 
is of record and shows that the decision was based, at least 
in part, on his PTSD.  It therefore appears that records from 
the SSA may exist which are not currently associated with the 
claims file, and which may be probative of the appellant's 
claim.  On remand, the RO should attempt to obtain the SSA's 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the Board notes that in May 1995, the RO granted the 
appellant additional pension benefits for his children, and 
he was informed of that decision by letter dated May 5, 1995.  
Correspondence from the appellant dated May 16, 1995, stated 
that he disagreed with respect to the effective date of the 
additional pension benefit for his children.

The record before the Board does not reflect that a Statement 
of the Case (SOC) has been issued regarding the claim for an 
earlier effective date for additional pension for his 
children.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court indicated that in a case in which an appellant 
expressed disagreement in writing with an RO decision and the 
RO failed to issue an SOC, the Board should remand the issue 
to the RO, not refer it there, for issuance of an SOC.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file copies of all 
additional VA clinical treatment records 
pertaining to the appellant's PTSD which 
have not already been associated with the 
claims folder.  If it becomes necessary, 
the RO should request the appellant to 
provide a list of all the places where he 
has received treatment for his PTSD.  The 
Board is particularly interested in:

a.  Copies of records of PTSD 
treatment that the appellant 
received at the Gainesville VAMC 
since June 1996; and

b.  Copies of records of PTSD 
treatment that the appellant 
received at the Murfreesboro, 
Tennessee, VAMC and/or the 
Chattanooga, Tennessee, VA 
Outpatient Clinic since June 1996.

Copies of all such available records 
should be associated with the appellant's 
claims folder.  All attempts to obtain 
records, which are ultimately not 
obtained, should be documented.  The RO 
shall inform the appellant if the VA is 
unable to secure any of the relevant 
records sought.

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All attempts to 
obtain records, which are ultimately not 
obtained, should be documented.  The RO 
shall inform the appellant if the VA is 
unable to secure any of the relevant 
records sought.

3.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 
17, 2000); 00-92 (December 13, 2000); 01-
02 (January 9, 2001), as well as those 
subsequently issued, and any pertinent 
formal or informal guidance that is later 
provided by the Department, including, 
among other things, final regulations and 
precedent opinions of the General Counsel.  
Any binding and pertinent Court decisions 
that are subsequently issued should also 
be considered.

4.  The RO should thereafter readjudicate 
the claim for service connection for PTSD.  
The adjudication of the claim should 
specifically include a clear determination 
of whether the appellant was engaged in 
combat with the enemy.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  The RO should furnish the appellant 
and his representative with an SOC on the 
issue of entitlement to an earlier 
effective date for additional pension for 
his children, which was denied by the RO 
in May 1995.  He should be advised of the 
necessity of filing a timely substantive 
appeal.  The issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



